DETAILED ACTION
This Office Action is in response to applicant’s arguments and amendments submitted on August 5, 2022 for Application # 16/689,198 filed on November 20, 2019 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1, 3-9, 11-17 and 19-23 are pending, of which claims 1, 3-9, 11-17 and 19-23 are rejected under 35 U.S.C. 103.

Claims 1, 3, 4, 9, 11, 12 and 17 are amended.
Claims 2, 10 and 18 are canceled.
Claims 21-23 are newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-9, 11-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. US 2020/0216089 A1 (hereinafter ‘Garcia’) in view of David S. Breed US 2007/0005202 A1 (hereinafter ‘Breed’) as applied, and further in view of Deutsch et al. US 2019/0138970 A1 (hereinafter in ‘Deutsch’). 

As per claim 1, Garcia disclose, A computer-implemented method (Garcia: paragraph 0012: disclose computer-implemented method) for a query response (Garcia: paragraph 0031: disclose providing access to content in response to a user query) system that provides targeted query response results related to a vehicle (Garcia: paragraph 0076: disclose displaying content segments identified by vehicle such as search metadata matching “steering wheel”), comprising: 
receiving a query from a user related to the vehicle (Garcia: paragraph 0084: disclose the query system receives the user query and paragraph 0076: disclose a query related to vehicle particularly about “steering vehicle”); 
determining a current status of one or more vehicle systems and one or more subsystems via a plurality of sensors associated with the vehicle (Garcia: paragraph 0061: disclose the vehicle diagnostic sensor data related to air quality sensor, which is a vehicle system and also a subsystem sensor that provide air quality, which is the current status); 
training a machine learning system on digital twin content for the vehicle, wherein the trained machine learning system for the digital twin content is shared with the query response system (Garcia: paragraph 0081: disclose machine learning or deep learning algorithm. Examiner understand that Garcia reference is silent on training machine learning system on “digital twin” content. However, examiner argues that Garcia references teaching in paragraph 0060 of trained Machine Learning model on content of the vehicle such as events and behaviors. Examiner equates digital twin content to the taught content of events and behaviors. Examiner also discussed this further in secondary below to show that digital twin content is just a type of content); and 
providing targeted query response results based on the linking (Garcia: paragraph 0086 and Fig. 4 Element 450: disclose providing the results of the targeted query and paragraph 0033: disclose the content provide embedded links that can call other application that are climate controls or window controls) and the trained machine learning system (Garcia: paragraph 0056: disclose trained deep learning algorithm for context of the query).
It is noted, however, Garcia did not specifically detail the aspects of
linking the received query together with the determined current status of the one or more vehicle systems and the one or more subsystems as recited in claim 1.
On the other hand, Breed achieved the aforementioned limitations by providing mechanisms of
linking the received query together with the determined current status of the one or more vehicle systems and the one or more subsystems (Breed: paragraph 0372: disclose sensor notifies the system of a fuel vapor leak to a repair facility).
The motivation for doing so would have been to provide new and improved arrangements and methods for generating, transmitting, managing and/or responding to vehicle diagnostic information (Breed: paragraph 0038).
It is noted, however, neither Garcia nor Breed specifically detail the aspects of
digital twin content as recited in claim 1.
On the other hand, Deutsch achieved the aforementioned limitations by providing mechanisms of
digital twin (Deutsch: paragraph 0065: disclose contextual digital twin is of aggregation and contextualization of knowledge). 
The motivation for doing so would have been to aggregate these various sources of data and information into a centralized location in order to integrate them and apply analytics, visualization techniques, and other processes that help human operators detect issues and make decisions with respect to an asset (Deutsch: paragraph 0004).
Garcia, Deutsch and Breed are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Searching Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Garcia, Deutsch and Breed because they are both directed to searching systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Breed and Deutsch with the method described by Garcia in order to solve the problem posed.
Therefore, it would have been obvious to combine Breed and Deutsch with Garcia to obtain the invention as specified in instant claim 1.

As per claim 3, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Garcia disclose, wherein the digital twin content is selected from a group consisting of: a user manual, an operating manual, fault codes, a bill of materials, parts list, engineering manuals, computer aided design (CAD) files, maintenance manuals, maintenance plans, operating models, remote procedures, forecast models, and service manuals (Garcia: paragraph 0043: disclose large catalog of vehicle information such as a user manual, a parts list, a warranty packet, etc. Examiner argues that all the list items in the limitation are inclusive as vehicle information).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Garcia disclose, transmitting the determined current status of the one or more vehicle systems and the one or more subsystems, together with the query from the user, to the trained machine learning system (Garcia: paragraph 0081: disclose machine learning or deep learning algorithm); and providing a context for the query based on the determined current status of the one or more vehicle systems and the one or more subsystems, via the plurality of sensors, associated with the vehicle (Garcia: paragraph 0061: disclose the vehicle diagnostic sensor data related to air quality sensor, which is a vehicle system and also a subsystem sensor that provide air quality, which is the current status).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Garcia disclose, ranking the targeted query response results based on a confidence level linking the received query together with the determined current status of the one or more vehicle systems and the one or more subsystems (Garcia: paragraph 0080: disclose automatic re-orderings ‘ranking’ settings, which examiner argues that of displaying the content on the screen); and displaying the ranked targeted query response results based on the confidence level (Garcia: paragraph 0080: disclose that the passenger display the content. Examiner argues that the content is displayed which implies that the content is confidence level).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Garcia disclose, wherein the received query from the user is selected from a group consisting of: via a voice interface within the vehicle, via a mobile application on a device of the user, via a phone call with a remote assistant, and via a text input (Garcia: paragraph 0035: disclose mobile device and vehicle display device).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Garcia disclose, wherein providing the targeted query response results further comprises: sharing the targeted query response results with the user via at least one of the following ways: verbally sharing over a sound system associated with the vehicle (Garcia: paragraph 0055: disclose voice recognition can submit a query); visually displaying on a P201802196US01Page 30 of 35user interface associated with the vehicle (Garcia: Fig. 3E: disclose a user interface); and transmitting to a mobile application on a mobile device of the user (Garcia: paragraph 0035: disclose mobile device and vehicle display device).

As per claim 8, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Garcia did not specifically detail the aspects of
sharing the determined current status of the one or more vehicle systems and the one or more subsystems of the vehicle with a service center as recited in claim 8.
On the other hand, Breed achieved the aforementioned limitations by providing mechanisms of
sharing the determined current status of the one or more vehicle systems and the one or more subsystems of the vehicle with a service center (Breed: paragraph 0372: disclose sensor notifies the system of a fuel vapor leak to a repair facility).

As per claim 9, Garcia disclose, A computer program product for a query response system that provides targeted diagnostic data about a vehicle, comprising a non-transitory tangible storage device having program code embodied therewith, the program code executable by a processor of a computer to perform a method, the method comprising (Garcia: paragraph 0020: disclose non-transitory computer-readable medium): remaining limitations in this claim 9 are similar to the limitations in claim 1. Therefore, examiner rejects these remaining limitations under the same rationale as limitations rejected under claim 1.

As per claim 11, limitations of this claim are similar to claim 3. Therefore, examiner rejects claim 11 limitations under the same rationale as claim 3.

As per claim 12, limitations of this claim are similar to claim 4. Therefore, examiner rejects claim 12 limitations under the same rationale as claim 4.

As per claim 13, limitations of this claim are similar to claim 5. Therefore, examiner rejects claim 13 limitations under the same rationale as claim 5.

As per claim 14, limitations of this claim are similar to claim 6. Therefore, examiner rejects claim 14 limitations under the same rationale as claim 6.

As per claim 15, limitations of this claim are similar to claim 7. Therefore, examiner rejects claim 15 limitations under the same rationale as claim 7.

As per claim 16, limitations of this claim are similar to claim 8. Therefore, examiner rejects claim 16 limitations under the same rationale as claim 8.

As per claim 17, Garcia disclose, A computer system for a query response system that provides targeted query response results related to a vehicle, comprising: one or more computer devices each having one or more processors and one or more tangible storage devices; and a program embodied on at least one of the one or more storage devices, the program having a plurality of program instructions for execution by the one or more processors, the program instructions comprising instructions for (Garcia: paragraph 0020: disclose computer-executable software processor): remaining limitations in this claim 9 are similar to the limitations in claim 1. Therefore, examiner rejects these remaining limitations under the same rationale as limitations rejected under claim 1.

As per claim 19, limitations of this claim are similar to claim 4. Therefore, examiner rejects claim 19 limitations under the same rationale as claim 4.

As per claim 20, limitations of this claim are similar to claim 5. Therefore, examiner rejects claim 20 limitations under the same rationale as claim 5.

As per claim 21, limitations of this claim are similar to claim 6. Therefore, examiner rejects claim 21 limitations under the same rationale as claim 6.

As per claim 22, limitations of this claim are similar to claim 7. Therefore, examiner rejects claim 22 limitations under the same rationale as claim 7.

As per claim 23, limitations of this claim are similar to claim 8. Therefore, examiner rejects claim 23 limitations under the same rationale as claim 8.

Response to Arguments
Applicant's arguments filed on August 05, 2022 have been fully considered but they are not persuasive. Examiner understand that Garcia reference is silent on training machine learning system on “digital twin” content. However, examiner argues that Garcia references teaching in paragraph 0060 of trained Machine Learning model on content of the vehicle such as events and behaviors. Examiner equates digital twin content to the taught content of events and behaviors. Examiner also discussed this further in secondary teachings by Deutsch reference to show that digital twin content is just a type of content. The limitation just states digital twin content is trained and shared and nowhere the claims recites either the generation or manipulation of the digital twin content. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. US 20190324439 A1 disclose “DATA MONITORING SYSTEMS AND METHODS TO UPDATE INPUT CHANNEL ROUTING IN RESPONSE TO AN ALARM STATE”
US Pub. US 20190324444 A1 disclose “SYSTEMS AND METHODS FOR DATA COLLECTION INCLUDING PATTERN RECOGNITION”
US Pub. US 20180284758 A1 disclose “METHODS AND SYSTEMS FOR INDUSTRIAL INTERNET OF THINGS DATA COLLECTION FOR EQUIPMENT ANALYSIS IN AN UPSTREAM OIL AND GAS ENVIRONMENT”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159